Citation Nr: 1016558	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  03-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	David E. Boelzner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to 
March 1967, April 1967 to April 1970, July 1970 to October 
1982, and from December 1983 to August 1986.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and February 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Houston, Texas.                 

In October 2008, while sitting at the RO in San Antonio, 
Texas, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.   A transcript of 
the hearing is associated with the Veteran's claims folder. 

In a December 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus, type II, including as secondary to Agent Orange 
exposure.  In addition, because the Veteran had withdrawn his 
appeal with respect to the issue of entitlement to 
nonservice-connected pension, the appeal seeking entitlement 
to nonservice-connected pension was dismissed.  

The Veteran subsequently appealed to the United States Court 
of Appeals of Veterans Claims (Court).  While this case was 
pending before the Court, the Office of General Counsel for 
VA, on behalf of the Secretary, and the Veteran, by and 
through his attorney-representative, filed a Joint Motion for 
Partial Remand (Joint Motion) to the Board, dated in October 
2009.  In an Order, dated in October 2009, the Court granted 
the Joint Motion, and that part of the Board's December 2008 
decision that denied service connection for diabetes 
mellitus, type II, including as secondary to Agent Orange 
exposure, was vacated.  The case was remanded to the Board 
for compliance with the directives stipulated in the Joint 
Motion.   

For the reasons set forth below, a remand of this matter is 
required.  VA will notify the Veteran if further action is 
required.


REMAND

In the instant case, the Veteran contends that he was exposed 
to herbicides, including Agent Orange, while serving in 
Korea.  Specifically, he maintains that during service in 
Korea, he was stationed at Camp St. Barbara and his field 
survey duties took him to the vicinity of the Demilitarized 
Zone (DMZ) where he was exposed to Agent Orange.  The Veteran 
contends that due to his in-service exposure, he later 
developed diabetes mellitus, type II.  

The Veteran's service treatment records indicate that from 
1968 to 1969, the Veteran was treated at Camp St. Barbara for 
ailments unrelated to the claim at issue.  

In March 2002, the National Personnel Records Center (NPRC) 
stated that in regard to the Veteran, there were no records 
of exposure to herbicides.  

In a letter from the RO to the U.S. Armed Services Center for 
Unit Records Research (CURR) (now known as the U.S. Army & 
Joint Services Records Research Center (JSRRC)), dated in 
June 2002, the RO stated that "Camp St. Barbara apparently 
was a firebase several miles north of the 38th parallel and 
just a few miles south from the DMZ (exact location 
undetermined)."  

In a June 2002 letter from CURR, in response to the RO's 
letter and request for information, CURR indicated that 
chemical herbicides were used along the southern boundary of 
the DMZ in Korea from 1967 to 1969; that Agent Orange was 
used from April to August 1968; and that they were unable to 
locate information concerning Camp St. Barbara, including its 
location in proximity to the DMZ.     

The evidence of record contains maps from private websites 
(http://www.2id.korea.army.mil/ranges/rangemaps6.jpg; 
http://www-qsl.net/wd4ngb/stbarbara.htm) of the location of 
Camp St. Barbara.  These maps were printed in May 2003.         

In the October 2008 videoconference hearing, the Veteran 
testified that Camp St. Barbara was approximately 25 to 30 
miles from Camp Casey, which was just below the DMZ.  

With respect to the Veteran's contention that he was exposed 
to Agent Orange while serving at the DMZ in Korea, the Board 
notes that the Department of Defense (DoD) has determined 
that Agent Orange was used along the Korean DMZ from April 
1968 to July 1969.  Veterans assigned to one of the units 
identified by the DoD as being at or near the Korean DMZ 
during that time period are presumed to have been exposed to 
herbicide agents.  See MR21-1MR, Part IV, Subpart ii, Chapter 
2, Section C; see also Veterans Benefits Administration (VBA) 
"Fact Sheet" distributed in September 2003.

The Veteran's personnel records show that he served in Korea 
from February 21, 1968 to February 2, 1969.  While he was 
stationed in Korea, he was assigned to Battery A, 1st TAB, 
25th Artillery.  In this regard, the Veteran's assignment 
does not match any units identified by DoD as being assigned 
to the DMZ.  However, in light of the Veteran's contention 
that he served in the vicinity of the DMZ, VA must undertake 
additional development to attempt to corroborate his 
contention.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the DMZ in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n) directs that a detailed 
statement of the Veteran's claimed herbicide exposure be sent 
to the Compensation and Pension (C&P) Service via electronic-
mail and a review be requested of the Department of Defense's 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure 
is not verified, a request should then be sent to the JSRRC 
for verification.

As set forth in the October 2009 Joint Motion, although CURR 
stated that they were unable to locate information concerning 
Camp St. Barbara, including its location in proximity to the 
DMZ, it does not appear that they were provided the evidence 
of record that was pertinent to the location of Camp St. 
Barbara and that would have helped them in their search; 
specifically, the RO's June 2002 statement, the private 
website addresses, and the Veteran's October 2008 testimony, 
all regarding the location of Camp St. Barbara.  Thus, the 
Board finds that the RO should once again attempt to verify 
the Veteran's assertion that he served along the Korean DMZ.  
In doing so, the RO must follow the procedures provided in 
VA's Adjudication Procedure Manual.      

The Board also notes that in a VA Form 21-526, Veteran's 
Application For Compensation and Pension, dated in September 
2002, although the Veteran noted that he did not serve in 
Vietnam, he reported that he spent one day and one night in 
Vietnam.  In this regard, the Board observes that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2009).

In light of the above, the Board notes that the Veteran has 
not provided the specific circumstances surrounding his 
alleged one day and night in Vietnam.  Thus, upon remand, the 
Veteran should be given the opportunity to provide more 
details regarding his alleged visitation to Vietnam.    

The Board further notes that in a statement from the Veteran, 
dated in June 2007, he reported that while he was stationed 
in Okinawa, Japan, in August 1970, he was assigned to records 
management and had to unload "tons of records" from 
"Connex containers from Vietnam."  According to the 
Veteran, there was "yellow dust" on the containers.  He 
maintained that the dust was composed of herbicides, 
including Agent Orange, and that such exposure caused him to 
later develop diabetes mellitus.  

Upon a review of the Veteran's June 2007 statement, the Board 
observes that the Veteran is not contending that Agent Orange 
was sprayed or used in Okinawa.  Rather, he is alleging that 
he came into contact with Agent Orange when he was unloading 
containers from Vietnam that had "yellow dust" that was 
composed of Agent Orange.  However, the Board notes that in a 
report sent via electronic mail to the RO on March 10, 2008, 
the C&P stated that Agent Orange was a colorless liquid and 
did not show up as yellow or orange dust.  The C&P also 
reported that the DoD list did not show any use, testing, or 
storage of tactical herbicides, such as Agent Orange, in 
Okinawa.  Nevertheless, in order to ensure compliance with 
the instructions in the Joint Motion, the Board will conduct 
further evidentiary development.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide any additional 
information regarding the circumstances of 
his alleged one day and night in Vietnam, 
such as the specific date and location of 
the alleged visitation, and what unit he 
was attached to during the visit.  If the 
Veteran provides sufficient details 
regarding the alleged visitation to 
Vietnam, the RO should contact the NPRC, 
or any other appropriate agency, and 
request morning reports, unit histories, 
or any other relevant documentation for 
the pertinent time period.     

2.  Consistent with M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10 (n), the RO should contact 
C&P to request a review of DoD's inventory 
of herbicide operations based on the 
information in the Veteran's statements 
and service personnel records regarding 
his alleged herbicide exposure in Korea.  
Specifically, the RO's June 2002 
statement, the private website addresses, 
and the Veteran's October 2008 testimony, 
all regarding the location of Camp St. 
Barbara, must be provided for review.  

Following this action, if herbicide 
exposure to the Veteran is not verified, 
the RO should then ask JSRRC for 
verification as to whether the Veteran was 
exposed to Agent Orange as alleged during 
his period of service in Korea.  Once 
again, the Veteran's service personnel 
records, and the RO's June 2002 statement, 
the private website addresses, and the 
Veteran's October 2008 testimony, all 
regarding the location of Camp St. 
Barbara, must be provided for review.   

All requests and responses received should 
be associated with the claims file.  If 
such verification is not possible, it 
should be so certified for the record 
(along with a description of the extent of 
the verification conducted).

3.  Regardless of whether the JSRRC is 
contacted for verification of the 
Veteran's alleged herbicide exposure in 
Korea, the RO must contact the JSRRC for 
verification as to whether the Veteran was 
exposed to Agent Orange as alleged during 
his period of service in Okinawa.  The RO 
must provide the JSRRC with the Veteran's 
statements and service personnel records 
regarding his alleged herbicide exposure 
in Okinawa.  

All requests and responses received should 
be associated with the claims file.  If 
such verification is not possible, it 
should be so certified for the record 
(along with a description of the extent of 
the verification conducted).

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.    

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


